                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES--GENERAL


Case No. CV 17-7024-CJC (JPR)                          Date: October 9, 2018
Title: Trayshawn McGruder v. Los Angeles Sheriff Department Deputy
       Haggard
============================================================
DOCKET ENTRY: Order to Show Cause
===========================================================
PRESENT:
                   HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                          Bea Martinez                           n/a
                          Deputy Clerk                     Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                    ATTORNEYS PRESENT FOR DEFENDANT:
      None present                                               None present

PROCEEDINGS: (IN CHAMBERS)
      On September 22, 2017, Plaintiff filed a civil-rights complaint under 42 U.S.C.
§ 1983. On February 26, 2018, the Court ordered the U.S. Marshal to serve the
operative Third Amended Complaint on Defendant Haggard only.1 On September 17,
2018, the U.S. Marshal filed a process receipt and return indicating that Haggard had
been served with a summons and a copy of the operative Third Amended Complaint
on September 6. To date, Haggard has not filed an answer or other response to the
TAC.

       Plaintiff is ORDERED TO SHOW CAUSE in writing no later than 21 days
from the date of this Order why this case should not be dismissed for failure to
prosecute. If within the same time period Haggard files an answer or other response
to the TAC, or Plaintiff requests entry of default as to him, the OSC will
automatically be discharged.

      Plaintiff is warned that his failure to timely and adequately respond to this OSC
may result in this lawsuit being dismissed for failure to prosecute.

      1
        Defendant’s last name is given as “Haggard” in the TAC’s caption and on
the order directing service of process but as “Haggerty” on the process receipt and
return.
MINUTES FORM 11                                              Initials of Deputy Clerk: bm
CIVIL-GEN
